Filed 9/24/20 P. v. Magee CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                   B301576

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No.BA470704)
           v.

 VINCENT LLOYD MAGEE,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Curtis B. Rappe, Judge. Affirmed as
modified.
      Tracy A. Rogers, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and Nancy Lii Ladner, Deputy
Attorneys General, for Plaintiff and Respondent.
       Defendant Vincent Magee fatally stabbed Robert Wheeler
during a late-night altercation in Skid Row. Defendant argued
that he acted in self-defense after Wheeler made an unprovoked
attack on him with a knife. To bolster that contention, defendant
sought to introduce evidence that Wheeler had two recent
convictions for felony vandalism and an approximately 20-year-
old robbery conviction; defendant argued the convictions
demonstrated Wheeler’s “very violent spontaneous character.”
The trial court excluded the evidence. The jury rejected
defendant’s theory of self-defense and found him guilty of second
degree murder.
       On appeal, defendant contends the trial court erred as a
matter of law by excluding his proffered evidence of Wheeler’s
convictions. We disagree. Although Evidence Code section 11031
authorizes the admission of evidence offered by the defendant to
demonstrate the victim’s character, the trial court properly
excluded the evidence on relevance grounds. The court did not
err in ruling that a 20-year-old robbery conviction and two
convictions for breaking windows were not relevant to show that
Wheeler spontaneously lunged at defendant with a knife on this
occasion. Even if it did, the error was harmless.
       However, we agree with defendant and the Attorney
General that the one-year sentencing enhancements the trial
court imposed under Penal Code section 667.5, subdivision (b) are
no longer authorized and must be reversed. We further agree
with both parties that the abstract of judgment incorrectly
reflects the trial court’s oral pronouncement regarding the
imposition of fees and fines. We accordingly modify defendant’s

     1All further statutory references are to the Evidence Code
unless otherwise indicated.


                                2
sentence to strike the one-year enhancements and order the
abstract of judgment corrected. The conviction is otherwise
affirmed as modified.
                    PROCEDURAL HISTORY
       An information filed February 5, 2019 charged defendant
with the August 20, 2018 murder of Wheeler. (Pen. Code, § 187,
subd. (a).) The information further alleged that defendant
personally used a knife during the offense (id. § 12022, subd.
(b)(1)) and did not remain free of custody for five years after four
separate felony drug convictions (id. § 667.5, subd. (b)).
       Defendant proceeded to jury trial on April 4, 2019. The
jury found defendant guilty of second degree murder and found
the personal use allegation true. Defendant waived his right to a
jury trial on the priors, which he subsequently admitted.
       The trial court sentenced defendant to 15 years to life for
the murder and imposed an additional consecutive term of one
year for the weapons enhancement. The court also imposed an
additional one-year term for each of the four prison priors,
bringing defendant’s total sentence to 15 years to life plus five
years. Defendant stipulated to restitution of $7,500, and the trial
court declined to impose other fines or fees.
       Defendant timely appealed.
                    FACTUAL BACKGROUND
I.     Prosecution Evidence
       Skid Row is an area of Los Angeles in which thousands of
homeless individuals reside. Debra W. testified2 that she resided
in a tent on Skid Row on August 20, 2018. Around 3:10 that

      2Debra testified at the preliminary hearing but was
unavailable to testify at trial. Her testimony from the
preliminary hearing was read into the record at trial.


                                 3
morning, while inside her tent, Debra heard a verbal altercation
between two men. One of the men, whom Debra recognized from
the area and identified in court as defendant, was demanding
that the other man return his cocaine pipe. The other man said,
“Wait, let me just finish doing what I’m doing.” Debra then saw
the other man take off “running across the street,” to a nearby
homeless shelter called the Midnight Mission. Defendant ran
after him.
      While the two men were standing outside the Midnight
Mission, Debra saw defendant stab the other man. She
demonstrated a “stabbing/slashing down motion” “in the neck
area.” The victim “stagger[ed]” into the middle of the street,
where he collapsed. Debra immediately called an ambulance.
      When police arrived on the scene, Debra provided a
description of defendant to Los Angeles Police Department
(LAPD) detective Jonathan Vanderlee. A few days later, Debra
went to the police station and selected defendant’s photo from a
photo array of possible suspects.
      On cross-examination, Debra acknowledged that she
“probably” had used cocaine earlier on the evening of August 20,
2018, but said she was not high when she witnessed the stabbing
incident. Debra also admitted to suffering previous convictions
for petty theft and that she had an outstanding warrant. She
denied asking the police for money in exchange for her
assistance.
      Detective Vanderlee testified that he responded to a report
of a murder near the Midnight Mission around 5:30 a.m. on
August 20, 2018. At the scene, which other officers had already
secured, Vanderlee found the body of a deceased man lying
supine in the middle of San Julian Street; he had been




                                4
pronounced dead at 3:38 a.m. The man, who was later identified
via his fingerprints as Robert Wheeler, “had quite a lot of blood
on his face and beard, as well as on his chest.” Vanderlee
observed a single stab wound to Wheeler’s upper right chest.
Wheeler was clutching “a small, off-white, rock-like substance
resembling rock or crack cocaine” in his left hand but did not
have any weapons on him. A trail of fresh blood ran from
Wheeler’s body to the Midnight Mission.
       Vanderlee obtained and viewed footage from a surveillance
camera affixed to the outside of the Midnight Mission and two
LAPD-owned cameras mounted on light poles in the area. The
footage, which was played for the jury and admitted into
evidence, showed a man wearing a black shirt, blue jeans, and
light-colored shoes sweeping or cleaning near some tents on Sixth
Street at approximately 3:07 a.m. or 3:08 a.m. Vanderlee
identified the man in court as defendant. At approximately 3:09
a.m., defendant left the tent area and walked southbound on San
Julian. Defendant then stepped behind a parked truck; he
remained out of view of the cameras for approximately two
minutes.
       The next event captured by the cameras was Wheeler
running out from behind the parked truck. Defendant chased
after him, holding a knife. Defendant made “a slashing or
stabbing motion with the knife,” after which Wheeler staggered
into the street and collapsed at approximately 3:12 a.m.
Vanderlee testified that Wheeler’s path from the Midnight
Mission to the middle of the street was consistent with the blood
trail he observed at the scene. Vanderlee further testified that at
no point in the video footage did it appear that Wheeler did
anything aggressive toward defendant; it did not appear that




                                 5
Wheeler “was trying to do anything other than get away from the
defendant.”
      Defendant walked back to the tent area he had been
sweeping. When he arrived, he “appeared to wipe off the knife on
a cloth or shirt that was hanging nearby.” Defendant then
walked across the street to some trees and disappeared from view
for approximately 20 seconds before returning to the tent area
without the knife. Defendant entered a tent and remained out of
view for approximately seven or eight minutes. When he
emerged from the tent at approximately 3:23 a.m., he was
wearing a hat and a white shirt.
      Police recovered a black-handled knife with an
approximately five-inch blade from the area near the tree
defendant had briefly visited. It had blood on it. An LAPD
criminalist testified that DNA from blood on the knife was a very
high probability match for Wheeler. DNA from two individuals
was found on the knife handle; Wheeler was the “major
contributor” and “the minor was too minute to tell who it really
was.” The criminalist initially testified that the DNA on the
handle was “touch DNA,” which comes from cells left behind
when an object is grabbed, but later acknowledged that the DNA
on the handle could have been moved there from the blade when
the blade was wiped off. Ultimately, she stated that she could
not testify as to how the DNA got onto the handle.
      Los Angeles County deputy medical examiner Dr.
Lawrence Nguyen testified that he performed an autopsy on
Wheeler’s body. Nguyen found a single stab wound to Wheeler’s
right chest. The wound, which was approximately five inches
deep, penetrated Wheeler’s skin, the bone and cartilage of his rib,
and his lung. It also injured his pulmonary artery and bronchus.




                                6
Nguyen opined that “considerable force” would be required to
puncture a rib, and noted that “guard marks” left on the skin by
the handle of the knife suggested the blade was fully plunged into
Wheeler’s body. Nguyen concluded that the stab wound caused
Wheeler’s death. Wheeler did not have any defensive wounds,
but a toxicology test revealed that he had cocaine in his blood.
       LAPD officer Andre Linnear arrested defendant later in the
day on August 20, 2018. Linnear recovered a small plastic baggie
containing apparent methamphetamine from inside defendant’s
sock. He also recovered a glass pipe from defendant’s front
pocket; Linnear testified that pipes of that type are usually used
to smoke methamphetamine and crack cocaine. Vanderlee
testified that none of Wheeler’s property was found on
defendant’s person or in his tent. He also testified that defendant
did not have any black eyes, stab wounds, scratches, bleeding,
fresh cuts, or swelling on his body at the time of the arrest.
II.    Defense Evidence
       Defendant recalled Vanderlee, who testified that Debra W.
asked him and his partner for money and hotel vouchers when
she came to the police station to give her statement. She also
asked if she could use the electrical outlet to charge her phone.
Vanderlee said it was not uncommon for homeless witnesses to
make such requests. On cross-examination, he stated that he
never showed any of the video footage to Debra.
       Defendant testified that he had been homeless on and off
for about 30 years due to a drug problem and lived on Skid Row
at the time of the incident. He had four convictions for drug
offenses but had never been convicted of hurting anyone.
Defendant testified that living on Skid Row was “hard” and
“dangerous,” because so many people with drug problems or




                                7
mental illness live there and “you have to watch your back all the
times, because . . . anyone can just snap at any point.” He saw
people “doing crazy things” “every day.”
      Defendant woke up around 3:00 a.m. on August 20, 2018.
Shortly after he woke up, he swept and cleaned outside his tent.
Defendant then went to the Midnight Mission to see if anyone
was hanging out there; he testified that the shelter served as a
gathering point for Skid Row residents. No one was there, so
defendant decided to go back to his tent. On the way, he saw
Wheeler standing behind some parked trucks. Defendant had
never seen Wheeler before.
      Without saying a word, Wheeler “lunge[d]” at defendant
with a knife he was holding in his right hand. Based on his own
experiences with drugs and living on Skid Row, defendant
concluded from Wheeler’s “bug-eyed” expression that Wheeler
was high on drugs or mentally ill. Fearing for his life, defendant
“made a move” and grabbed the knife away from Wheeler.
Defendant explained that he was able to get the knife away
because Wheeler kept his left hand “balled up” during the scuffle.
Defendant denied arguing with Wheeler about drugs or drug
paraphernalia.
      After defendant gained possession of the knife, he noticed
that Wheeler’s left hand remined clenched. Defendant testified
he was “thinking that something else is in it, like maybe he had
another weapon or something.” Wheeler then “makes a move”
and “takes off.” Unsure if Wheeler was “trying to get around me
or not, circle around me or get a better advantage,” defendant
“t[ook] off” in the same direction as Wheeler. Defendant
explained that his “intentions were just to stop the guy because I
didn’t know what he was trying to do. He takes off, but I don’t




                                8
know if he was trying to really get away or was he trying to
maybe look for anything to try to hurt me with.”
       Defendant stabbed Wheeler because he feared for his life.
Defendant thought he had “just poked at his skin, . . . nothing
violent, because he’s still standing up like this” and still had his
left hand “wadded up.” Defendant was “thinking the guy is
okay,” because Wheeler then “goes walking on down the street.”
Defendant walked the other way, back to his tent, and did not see
Wheeler collapse.
       On cross-examination, defendant explained that he did not
simply walk away from Wheeler or use his cell phone to call for
assistance because everything happened very fast and he
believed Wheeler had another weapon concealed in his fist.
Defendant stated that he disagreed with the deputy medical
examiner’s testimony that Wheeler was stabbed with substantial
force; he testified that the knife “looks like it’s pretty sharp” and
could “cut through a rack of meat without any force.” Defendant
explained, “If I wanted to kill the guy, I would have stabbed him
multiple times if I wanted to just kill him, if I wanted him dead. I
did not.” He further explained that he wiped the knife off after
the incident because he thought the police would not believe his
story of self-defense if they found Wheeler’s blood and defendant’s
fingerprints on the knife. Defendant subsequently disposed of
the knife because he did not want it.
                            DISCUSSION
I.     Character Evidence of Victim
       Defendant contends the court erred by precluding
admission of Wheeler’s convictions for felony vandalism and
robbery. He argues that the trial court misapplied section 1103
by ruling that he had to be aware of Wheeler’s convictions for




                                 9
them to be admissible. He further contends the exclusion of the
evidence prejudiced him and deprived him of his constitutional
rights to due process, a jury determination of guilt, a fair trial,
and to present a defense.
      A.      Background
      At sidebar during the prosecutor’s case-in-chief, counsel
raised the issue of introducing evidence that victim Wheeler
suffered two recent convictions for felony vandalism. Defense
counsel asserted that Wheeler suffered one of the convictions
after he “[j]ust inexplicably smashed in the glass” of a 24-hour
restaurant while customers were present, and the other after he
“bashed in the glass” at the L.A. Convention Center while it was
“teeming with people.” He contended that the evidence supported
a theory of self-defense. The prosecutor argued the convictions
were not relevant because she had not introduced any evidence of
character for violence and “vandalism isn’t technically a violent
offense.” The court deferred ruling.
      Defense counsel raised the issue again after defendant’s
direct examination, asserting that he wanted to introduce
evidence of Wheeler’s vandalism convictions under section 1103.
The prosecutor objected “in totality to everything having to do
with character evidence of the victim based on vandalisms that
weren’t directed at any people, they were directed at property.”
Conceding no one was injured as a result of the vandalism,
defense counsel asserted that “doesn’t matter,” because the act of
throwing a rock through a window is “very, very violent” and
“tend[s] to show very violent spontaneous character” consistent
with defendant’s testimony about Wheeler mounting an
unprovoked attack on him.




                                10
       The court asked defense counsel if “smashing the window
[is] the kind of thing that comes in under this doctrine,” and
counsel stated it was because “[i]t’s offered to show a character
trait of a victim, of an individual.” The court asked defense
counsel why that was relevant, and he explained, “to show this
erratic behavior of the victim who died in this case.” The court
remarked that vandalism is “radically different conduct” than the
personal attack that defendant described in his testimony, and
asked counsel to provide case law in support of his argument.
       The following day, defense counsel advised the court that
he also planned to introduce evidence that Wheeler suffered a
robbery conviction in 2000. The court stated, section “1103 just
talks about using it, it still has to be relevant. So that’s the
question I have. . . . [Section] 1103 doesn’t make it relevant. It
just says you can use it for this purpose.” The court told counsel
it would defer ruling until it heard the remainder of defendant’s
testimony.
       At the close of defendant’s testimony, outside the presence
of the jury, defense counsel moved to introduce Wheeler’s robbery
conviction under section 1103. He explained that “the purpose is
to show Mr. Wheeler’s proclivity toward aggressive and violent
behavior,” and robbery “is clearly a violent aggressive act.”
Counsel also moved to introduce the two felony vandalism
convictions “to show aggressiveness of that victim. Otherwise,
the appearance to this jury is that Mr. Wheeler is just this
homeless poor guy on Skid Row who did nothing to provoke this
attack, you know, has nothing in his background to suggest that
he was ever likely to do this.” The prosecutor disagreed, arguing
that “this vandalism prior conduct is irrelevant and improper”




                               11
because it “doesn’t go to self-defense” and “doesn’t go towards
violence towards a person.”
       The prosecutor further contended, “there is no evidence at
all that the defendant knew that Mr. Wheeler had these prior
vandalism convictions and that those convictions put Mr. Magee,
the defendant, in fear of Mr. Wheeler as a result of these rock-
throwing incidences. That’s not what the testimony is. . . . It
hasn’t been alleged that Mr. Wheeler threw anything. So it’s not
relevant.” The prosecutor argued that the robbery conviction also
should be excluded due to its age and lack of facts regarding
whether force was even used: “[i]t could have just been fear.” She
additionally pointed out that defense counsel had not provided
any authority in support of his position.
       Defense counsel responded that the convictions did not
have to be relevant to self-defense because they were relevant to
Wheeler’s “propensity to aggressive, violent behavior.” He
continued, “The nexus is that you have a man out there who is
committing unprovoked attacks.” The court interjected, “On
windows,” and defense counsel asserted that the prior convictions
showed that Wheeler was “unnecessarily violent.” The court
reiterated that the prior conduct had to “be relevant to this
occasion,” and “showing someone is violent in general doesn’t
make that a self-defense in this case.” Defense counsel again
asserted that the prior crimes were relevant “unprovoked
aggressive criminal conduct.”
       The court observed that defendant did not know Wheeler
prior to the incident. Defense counsel responded that “doesn’t
matter” and vaguely referred to a case from 1967.3 The trial

      3The  case, for which defense counsel did not provide a
citation, appears to have been People v. Smith (1967) 249


                                12
court pointed to People v. Tafoya (2007) 42 Cal. 4th 147, 183
(Tafoya) and People v. Minifie (1996) 13 Cal. 4th 1055, 1065-1069
(Minifie), for the proposition that prior conduct of a victim is
relevant to self-defense only if the defendant is aware of it.
Defense counsel again asserted that he wanted to prove Wheeler
was aggressive, and the court responded, “it’s untethered to self-
defense. You . . . can’t just dirty up a victim by saying he’s got a
tendency for aggression without tying it to why the defendant
would act in self-defense.” Defendant counsel stated that his
understanding was “that when you want to prove aggressive
behavior on the part of a victim that this type of criminal
disposition propensity can come in, and we opened the door.”
      The court ruled the evidence inadmissible. It explained,
“you might have an exception to the hearsay rule, but if the
hearsay testimony that’s subject to an exception isn’t relevant to
any issue of the case, that doesn’t come in. So this is no different.
[Section 1103] just says this is not precluded, but it’s still got to
be relevant. And that’s why I cited the Tafoya case, because it
specifically talks about the relevance aspect.” The court added,
“Those are the main grounds, but I also agree with the People as
to what was last stated.”


Cal.App.2d 395. We note that Smith supports defendant’s
contention. (See id. at p. 404 [“The law recognizes the well
established fact in human experience that the known reputation
of an assailant as to violence, even if specific acts are not within
the knowledge of a person assaulted, has a material bearing on
the degree and nature of apprehension of danger on the part of
the person assaulted (and further even if the reputation is
unknown) to show that one who is turbulent and violent may
more readily provoke or assume the aggressive in an
encounter.”].)


                                 13
       B.    Standard of Review
       We review a trial court’s exclusion of evidence for abuse of
discretion. (People v. Gutierrez (2009) 45 Cal. 4th 789, 828; see
also People v. DelRio (Aug. 31, 2020, B298637) ___, Cal.App.5th
___, [2020 WL 5104917]. (DelRio).) We are not persuaded by
defendant’s assertion that we should review the ruling de novo.
We agree, however, that “[a] ruling resting on a demonstrable
error of law constitutes an abuse of discretion.” (People v. Cooper
(2007) 148 Cal. App. 4th 731, 742.)
       C.    Analysis
       As a general rule, evidence of a person’s character is
inadmissible to prove his or her conduct on a specified occasion.
(§ 1101, subd. (a).) This rule “has a handful of exceptions.”
(DelRio, supra, 2020 WL 5104917 at p. *4; see also § 1101, subd.
(a).) Among them is section 1103, subdivision (a), which
provides: “In a criminal action, evidence of the character or trait
of character (in the form of an opinion, evidence of reputation, or
evidence of specific instances of conduct) of the victim of the
crime for which the defendant is being prosecuted is not made
inadmissible by Section 1101 if the evidence is: [¶] (1) Offered by
the defendant to prove conduct of the victim in conformity with
the character or trait of character. [¶] (2) Offered by the
prosecution to rebut evidence adduced by the defendant under
paragraph (1).” As explained recently in DelRio, supra, “this
exception allows what is usually forbidden: it permits [defendant]
to introduce evidence [that the victim] had a propensity for
violent aggression. This evidence would aid [defendant’]s effort
to prove that, at the crime scene, [the victim] was violently
aggressive, which forced [defendant] to resort to deadly self-
defense.” (DelRio, supra, 2020 WL 5104917, at p. *4.)




                                14
       We agree with defendant’s contention that a defendant
need not have knowledge of a victim’s prior misconduct to
introduce it under section 1103. He relies on the same cases
collected recently in DelRio, supra, 2020 WL 5104917, at p. *5,
with which we have no quarrel. As explained in a leading
treatise, evidence of a victim’s violent character may “tend[] to
show that the victim was probably the aggressor” even if that
character was not known to the defendant at the time. (1 Witkin,
Cal. Evidence (5th ed. 2012) Circumstantial Evidence,
§ 59, p. 437.) This principle has long been recognized in
California case law. (See, e.g., People v. Shoemaker (1982) 135
Cal. App. 3d 442, 446 [“in a prosecution for a homicide or an
assaultive crime where self-defense is raised, evidence of the
violent character of the victim is admissible to show that the
victim was the aggressor” (footnote omitted)].)
       The trial court’s reliance on Minifie, supra, 13 Cal. 4th 1055
and Tafoya, supra, 42 Cal. 4th 147 was misplaced. Tafoya, which
cites Minifie, is most illustrative. In Tafoya, a defendant
claiming self-defense against murder charges sought to introduce
a search warrant affidavit stating that an affiliate of his victims,
Gattenby, possessed explosives and had a reputation for
dangerousness. Defendant asserted that he feared the victims
based on their association with Gattenby, but did not make an
offer of proof that he knew of Gattenby’s reputation for
dangerousness. (Tafoya, supra, 42 Cal.4th at p. 164.) The trial
court found that the affidavit regarding Gattenby was irrelevant
absent a showing that defendant had reason to fear Gattenby,
and the Supreme Court affirmed. (Id. at pp. 164-165.) It
explained that “evidence that Gattenby was dangerous was
relevant to defendant’s claim of self-defense only if defendant




                                15
knew of Gattenby’s reputation for dangerousness and was afraid
of him.” (Id. at p. 165 [citing Minifie, supra, 13 Cal.4th at pp.
1065-1069.) “Defendant, however, presented no evidence he
knew of Gattenby’s reputation for dangerousness or of Gattenby’s
association with [the] murder victims . . . . Indeed, defendant
never testified that he had even seen Gattenby at [the victim’s]
house on the day of the murders. Thus, Gattenby’s presence at
the house was not part of defendant’s claim of self-defense.
Gattenby, moreover testified that, before the day of the murders,
he had seen defendant only once and did not know his name. No
evidence was presented at trial that Gattenby acted in an
aggressive manner toward defendant. . . .” (Ibid.) In Tafoya, the
only way Gattenby’s alleged reputation for violence could be
relevant to the defendant’s self-defense theory was if the
defendant had prior awareness of his violent tendencies. Here, in
contrast, defendant testified that Wheeler acted aggressively
toward him by lunging at him with a knife. Tafoya thus was
inapposite to defendant’s theory.
      The trial court abused its discretion to the extent it ruled
that defendant had to have knowledge of Wheeler’s character to
introduce it under section 1103. The problem for defendant,
however, is that this was not the only basis for the trial court’s
decision. The trial court also ruled that the evidence was not
relevant. This ruling was well within the trial court’s discretion.
      “No evidence is admissible except relevant evidence.”
(§ 350.) Evidence is relevant if it has “any tendency in reason to
prove or disprove any disputed fact that is of consequence to the
determination of the action.” (§ 210.) The trial court has an
obligation to exclude evidence that does not meet this standard.
(People v. Gutierrez, supra, 45 Cal.4th at p. 828.)




                                16
      Defendant contended that Wheeler’s convictions for felony
vandalism were relevant to show that Wheeler possessed a “very
violent spontaneous character” that would make him more likely
to mount an unprovoked knife attack on defendant. However,
even if Wheeler spontaneously committed the acts of vandalism,
“vandalism is not a crime of violence against a person.” (People v.
Kurtenbach (2012) 204 Cal. App. 4th 1264, 1291.) The vandalism
statute criminalizes the act of causing damage or destruction
“with respect to any real or personal property not his or her own.”
(Pen. Code, § 594, subd. (a).) The statute says nothing about
acting with spontaneity or violence, and vandalism is not among
the numerous crimes defined as “violent felonies” in Penal Code
section 667.5, subdivision (c). Defendant has not pointed to any
authority in support of his contention that vandalism “is highly
probative on the question whether the person has a trait of
character for violence.” The trial court did not abuse its
discretion in concluding that the vandalism convictions were not
relevant to show Wheeler had a violent character.
      Robbery, which requires the use of force or fear to take
another’s property (Pen. Code, § 211), is a violent felony. (See
Pen. Code, § 667.5, subd. (c)(9); see also id. § 1192.7, subd. (c)(19)
[defining robbery as a “serious felony”].) The trial court
nevertheless acted within its discretion when it concluded that
Wheeler’s 20-year-old robbery conviction was not relevant to
prove he wielded a knife at defendant on the day of the incident.
The record contains no information about the factual
underpinnings of the robbery conviction, such as whether
Wheeler used a weapon. It likewise does not suggest that
Wheeler took any action suggestive of a robbery, such as
demanding property from defendant. Moreover, the trial court




                                 17
adopted the prosecutor’s argument that the conviction was stale,
which is a valid consideration under section 352; it was not an
abuse of discretion for the trial court to conclude that a 20-year-
old conviction would be more prejudicial than probative. (See §
352, subd. (b).)
       Defendant contends the court’s evidentiary rulings
deprived him of his constitutional rights to due process, a jury
determination of guilt, a fair trial, and to present a defense. He
asserts that the “exclusion of highly probative evidence of
Wheeler’s violent and explosive tendencies rendered [his] trial
neither fair nor reliable,” deprived the jury of “strongly
corroborat[ive]” evidence supporting his testimony, and deprived
his counsel of the ability to persuasively argue that he acted in
self-defense. We disagree.
       “[T]he application of ordinary rules of evidence like
Evidence Code section 352 does not implicate the federal
Constitution.” (People v. Marks (2003) 31 Cal. 4th 197, 227.)
Contrary to defendant’s suggestions, the evidence of Wheeler’s
convictions was not vital to his theory of self-defense, and its
exclusion did not deprive him of the right to assert a defense.
Indeed, the trial court instructed the jury on self-defense despite
expressing reservations about its applicability in this case.
Defense counsel also argued self-defense during closing. He
characterized Wheeler as a dangerous “nomad, roaming the
streets of Skid Row with a five-inch blade with his touch DNA on
the handle while high on crack.”
       Defense counsel additionally alluded to Wheeler’s criminal
past, which he inferred from the presence of Wheeler’s
fingerprints in the LAPD database: “We know that you have a
man with a criminal record. We know that a man was high on




                                18
crack, and we know that the man had a knife. This is not an
altar boy, this is not Prince Charming, and this is not a Vienna
choir boy. This is somebody who is out to hurt people.” Direct
evidence of Wheeler’s prior convictions was not necessary to
support these arguments in light of the circumstantial evidence
on which defense counsel relied: testimony that Wheeler
appeared “bug-eyed” and under the influence, had cocaine in his
system, had his DNA on the knife handle, and was identified by
the presence of his fingerprints in a police database.
      Even if the court did err in excluding the evidence, which it
did not, the error would not have been prejudicial. Because
defendant’s constitutional rights were not implicated, we review
allegations of error under the “reasonable probability” standard
of People v. Watson (1956) 46 Cal. 2d 818, 836. (People v. Marks,
supra, 31 Cal.4th at p. 227.) That is, we ask whether it is
“reasonably probable that a result more favorable to defendant
would have been reached in the absence of the error.” (People v.
Watson, supra, 46 Cal.2d at p. 837.) We conclude it is not.
      Even if the jury believed defendant’s testimony that
Wheeler attacked him without provocation, the video evidence
showed that defendant subsequently chased and stabbed Wheeler
while Wheeler was running away from him. Vanderlee testified
that Wheeler did not do anything aggressive toward defendant
while defendant chased him in view of the cameras, and
percipient witness Debra W. testified that Wheeler was running
away from defendant when defendant stabbed him. There was
no evidence that Wheeler had a weapon of any kind, and
defendant’s claim that he feared Wheeler might be going to get a
weapon is not a valid basis for a claim of self-defense, which




                                19
requires a threat of imminent harm. (See People v. Humphrey
(1996) 13 Cal. 4th 1073, 1082.)
        Moreover, the jury rejected defendant’s self-defense theory
despite hearing scientific evidence corroborating defendant’s
impression that Wheeler was under the influence at the time of
the incident. It is not reasonably probable that the jury would
have been more persuaded that Wheeler acted erratically toward
defendant if it had known he had two convictions for vandalism
and a 20-year-old conviction for robbery.
II.     Prison Priors Enhancements
        A recent change to Penal Code section 667.5, subdivision
(b), effective January 1, 2020, limits one-year prior prison term
enhancements to cases in which the prior was for “a sexually
violent offense as defined in subdivision (b) of Section 6600 of the
Welfare and Institutions Code.” The change in Penal Code
section 667.5, subdivision (b) is retroactive to cases that are not
yet final. (People v. Winn (2020) 44 Cal. App. 5th 859, 872 (Winn).)
        The trial court imposed four one-year prison priors based
on defendant’s prior convictions for drug offenses under the
Health and Safety Code. Defendant asserts that the one-year
enhancements are no longer authorized and must be stricken
under the now-operative version of Penal Codd section 667.5,
subdivision (b). The Attorney General agrees.
        Because defendant’s prior prison terms were not served for
a sexually violent offense, his Penal Code section 667.5,
subdivision (b) enhancements are unauthorized under the
amended statute. We therefore strike the enhancements under
Penal Code section 667.5, subdivision (b), and modify the
judgment accordingly. (See Winn, supra, 44 Cal.App.5th at pp.
872-873 [where the trial court imposed the maximum sentence,




                                 20
the matter need not be remanded for resentencing after striking
a section 667.5, subd. (b) enhancement].)
III. Error in Abstract of Judgment
       At the sentencing hearing, the court orally stated that it
“won’t impose any fines or fees” due to a lack of evidence of
defendant’s ability to pay them. Notwithstanding this oral
pronouncement, both the minute order documenting the
sentencing hearing and the abstract of judgment state that the
court imposed a restitution fine of $300 and a parole revocation
fine of $300. Defendant contends the abstract of judgment must
be corrected to conform to the court’s oral pronouncement.
Respondent agrees.
       “The trial court is generally required to include all aspects
of a judgment in its oral pronouncement of judgment. [Citation.]
Any discrepancy between the judgment as orally pronounced and
as recorded in the clerk’s minutes or abstract of judgment is
presumed to be the result of clerical error. [Citation.] The
abstract of judgment ‘does not control if different from the trial
court’s oral judgment and may not add to or modify the judgment
it purports to digest or summarize.’ [Citation.]” (People v. Leon
(2020) 8 Cal. 5th 831, 855.) Courts may correct clerical errors at
any time, and appellate courts may order an abstract of judgment
to be corrected if it does not accurately reflect the proceedings of
the sentencing court. (See People v. Mitchell (2001) 26 Cal. 4th
181, 185.) We therefore order the trial court to correct the
abstract of judgment to reflect that neither restitution nor parole
revocation fines were imposed.
                            DISPOSITION
       The judgment is modified to strike the four one-year
enhancements imposed under Penal Code section 667.5,




                                21
subdivision (b). The judgment is otherwise affirmed as modified.
The clerk of the superior court is directed to prepare an amended
abstract of judgment striking the Penal Code section 667.5,
subdivision (b) enhancements and indicating that neither
restitution nor parole revocation fines were imposed and forward
it to the Department of Corrections and Rehabilitation.
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           COLLINS, J.

We concur:




WILLHITE, ACTING P.J.



CURREY, J.




                               22